DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered. 

Election/Restriction & Status of Claims
Claims 1-17 and 23-24 are examined in this office action of which claims 1 and17 had the status identifier of “Currently Amended” and claims 23-24 are newly added claims.
Claims 18-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2020.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 has two periods denoting the completion of the sentence.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 was amended with the limitations “for a component having a nitride surface layer” in the preamble and  “the nitride surface layer having a Rockwell C Hardness (HRC) greater than 50” in the body of the claim (amendments emphasized). 

[0024] The sleeve liner may comprise a nitride surface layer defining the surface of the piston bore.
[0026] The sleeve insert may comprise a nitride surface layer defining the additional surface of the piston bore.
[0062] The sleeve insert 170 has a nitride surface layer 174 that is formed during a nitriding treatment prior to insertion of the sleeve insert 170 into the body 152. The nitride surface layer 174 has a thickness of from about 0.20 mm to about 0.25 mm. As will be understood, the nitride surface layer 174 has higher hardness and higher high-temperature (namely, from about 625° C. to about 825° C.) yield strength, and therefore greater high-temperature stability, than the interior bulk of the sleeve insert 170.
[00091] The thickness of the nitride surface layer was measured by optical microscopy at 500× magnification. The average measured thickness of the nitride surface layer was 10.1 μm (see FIG. 15B).
[00092] FIG. 15C shows a typical microstructure of the interior bulk of the sample (namely, at least 0.4 mm from the nitride surface layer). As may be seen, this microstructure consists mainly of tempered martensite. Ten (10) different locations of the interior bulk were observed, and no evidence of retained austenite was found.
[00094] In this example, hardness testing was conducted on the metallographic samples of Example 2. Vickers hardness was measured in accordance with ASTM E384-11e1, using a 100 gf load force (HV 0.1) and a 25 gf load force (HV 0.025). Vickers hardness measurements were converted to Rockwell C hardness values in accordance with ASTM E140-12b Conversion Table 1. Vickers hardness was measured at 30 μm intervals across a region beginning 0.03 mm from the sample surface (and therefore excluding the nitride surface layer) and extending into the interior bulk, as summarized in Table 2:

Although the specification teaches of HRC values of the nitride surface layer in Table 4 with values of 70.0, 70.6, 71.1 and 72.8, the specification does not teach of a HRC value of the nitride being as low as 50 HRC or as high as infinity as prescribed by the recited one sided range of  “the nitride surface layer having a Rockwell C Hardness (HRC) greater than 50”. Therefore, instant claims 1-17 (none of the dependent claims resolve the issue) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 23-24, claim 23 recites the term “about” with respect to the temperature by reciting “about 800°C to about 900°C”. MPEP 2173.05 provides that “In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).” However, there is no disclosure about the measurement techniques or the measurement error associated with the term “about” thereby making it unclear to determine the range of the temperature required by the instant claim resulting in the claims not clearly setting forth the metes and bounds of the patent protection desired. Claim 24 depends on the above claims and thereby also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
List 1
Element
Instant Claims
(weight%)
Prior Art US 5458703
(weight%)
C
0.35 – 0.40	claim 1, 23
0.36 – 0.39	claim 2
0.37 – 0.39	claim 3
0.38		claim 4
0.15 – 1.5 
Si
0.32 – 0.39 	claim 1, 23
0.32 – 0.38	claim 5
0.32 – 0.36	claim 6
0.34		claim 7
2.5 or below
Cr
5.01 – 5.50 	claim 1, 23
5.01 – 5.10	claim 8
5.01 – 5.05	claim 9
5.03		claim 10
0.4 – 21 
Mo
3.75 – 4.75 	claim 1, 23
3.80 – 4.50	claim 11
3.85 – 4.25	claim 12
4.18		claim 13
5.0 or below
V
0.80 – 1.00 	claim 1, 23
0.85 – 0.98	claim 14
0.90 – 0.96	claim 15
0.94		claim 16
30 or below
W
0.09 – 0.14 	claim 1, 23
18 or below
S
less than 0.005  	claim 1, 23
0.040 or below

Mn, P, Ni, Co,
Cu
Claim 17:  one or more of 
Mn: 0.40 – 0.50, P: 0 – 0.05, Ni: 0.06 – 0.12, 
Co: 0.005 – 0.015 and Cu: 0.05 – 0.10
Mn: 1.0 or below
Fe + impurities
steel composition comprising Fe
Balance







Claims 1-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 5458703 of Nakai (US'703).
Regarding claims 1-17 and 23-24, US’703 teaches {abstract, col 1:1-20, col 2:35-55, claims 1, 2} a tool steel with a composition “Ca Sib Mnc Crd Moe Wf Vg Coh Nii Nbj Zrk Cul Tim Tan Bo Np Alq Pr Ss Febalance where, a:0.15-1.5 (wt %, the same is applied hereinafter), b:2.5 or below, c:1.0 or below, d:0.4-21, e:5.0 or below, f:18 or below, g:3.0 or below, h:21.0 or below, i:18.0 or below, j:1.25 or below, k:1.25 or below, 1:2.0 or below, m:2.5 or below, n:1.25 or below, o:0.010 or below, p:0.50 or below, q:1.20 or below, r:0.040 or below, and s:0.040 or below” wherein the claimed ranges of the various elements (C, Si, Cr, Mo, V, W, S, Mn, Fe) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy composition of the prior art as shown in the List 1 above.  As the claimed ranges overlap or lie prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the preamble of the instant claim 1 recites “for a component having a nitride surface layer” (amended limitation). It is also noted that the body of the claim 1 further recites an amended limitation of “the nitride surface layer having a Rockwell C Hardness (HRC) greater than 50”. In other words, the preamble statement of claim 1 is interpreted as “for a component having a nitride surface layer wherein the nitride surface layer has a Rockwell C Hardness (HRC) greater than 50”. It is also noted that the preamble of the instant claim 23 recites “for a component subjected to a hardening treatment” It is also noted that the body of the claim 23 further recites the limitation of “the component being hardened by holding at a hardening temperature from about 800 °C to about 900 °C” while claim 24 recites “The tool steel composition of claim 23, wherein the component is hardened by holding at the hardening temperature for at least 30 minutes.” . In other words, the preamble statement of claim 1 is interpreted as “for a component having a nitride surface layer wherein the nitride surface layer has a Rockwell C Hardness (HRC) greater than 50”. The recitations of claims 23 and 24 are interpreted as a statement reciting purpose for or intended use of the composition of the steel. MPEP provides that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s MPEP § 2111.02 II. In the instant case, the prior art teaches a steel composition which meets the elemental compositional requirements set forth in the body of the claim and therefore meets the claimed composition of the instant claims. In addition, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Since the instant claim sets forth all of the limitations of the claimed invention (composition) and prior art teaches a substantially similar steel (see compositional analysis above) as the instant steel, the steel of the prior art would meet all of the limitation of the steel compositional limitation and would meet all of the limitations set forth in the body of the claim. In addition, since the prior art teaches a substantially similar steel (see compositional analysis above) as the instant steel, the steel of the prior art would be capable of performing the intended use as recited in the preamble, thereby meeting the instant claim. 

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments, “Moreover, and as the Examiner will appreciate, by finishing the surface of the test piece with abrasive paper prior to BHN measurement, Nakai teaches away from the test piece having a nitride surface layer. As the Examiner will appreciate, such a surface layer would be expected to interfere with obtaining an accurate BHN measurement using the BHN sensor. Nakai does not show, teach or suggest a tool steel composition for a having a nitride surface layer, the tool steel composition comprising, in weight percentage: from 0.35% to 0.40% carbon (C); from 0.32% to 0.39% silicon (Si); from 5.01% to 5.50% chromium (Cr); from 3.75% to 4.75% molybdenum (Mo); from 0.80% to 1.00% vanadium (V); from 0.09% to 0.14% tungsten (W); less than 0.005% sulfur (S); and iron (Fe), the nitride surface layer having a Rockwell C Hardness (HRC) greater than 50, as recited (emphasis added). Accordingly, Applicant respectfully submits that independent claim 1, and the claims dependent therefrom, distinguish patentably over Nakai and should be allowed.”, “Nakai does not show, teach or suggest a tool steel composition for a component subjected to a hardening treatment, the tool steel composition comprising, in weight percentage: from 0.35% to 0.40% carbon (C); from 0.32% to 0.39% silicon (Si); from 5.01% to 5.50% chromium (Cr); from 3.75% to 4.75% molybdenum (Mo); from 0.80% to 1.00% vanadium (V); from 0.09% to 0.14% tungsten (W); less than 0.005% sulfur (S); and iron (Fe), the component being hardened by holding at a hardening temperature from about 800 °C to about 900 °C, as recited (emphasis added). Accordingly, Applicant respectfully submits that independent claim 23, and the claim dependent therefrom, distinguish patentably over Nakai and should be allowed.” have been fully considered but they are not persuasive. 
In response: Instant claims require a tool steel composition and further requires a capability or intended use limitation. As noted above, MPEP provides that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.” See MPEP § 2111.02 II. In the instant case, the prior art teaches a steel composition which meets the elemental compositional requirements set forth in the body of the claim and therefore meets the claimed composition of the instant claims. In addition, a preamble is generally not accorded any In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Since the instant claim sets forth all of the limitations of the claimed invention (composition) and prior art teaches a substantially similar steel (see compositional analysis above) as the instant steel, the steel of the prior art would meet all of the limitation of the steel compositional limitation and would meet all of the limitations set forth in the body of the claim. In addition, since the prior art teaches a substantially similar steel (see compositional analysis above) as the instant steel, the steel of the prior art would be capable of performing the intended use as recited in the preamble, thereby meeting the instant claim. 
Moreover, the prior art teaches “This invention alms to provide a non-destructive evaluation method for toughness of tool steel having composition” … “by investigating the relation among BHN produced in the process of magnetization of tool steel, it's tempering hardness and hardening temperature, and expressing the relation as a formula.” Therefore, the prior art does not teach away from having a nitride surface layer as the prior art simply sets forth a non-destructive method to estimate its properties using a formula. 
Regarding the hardening temperature, the prior art teaches in examples that “ 0.4C-5Cr-Mo-V steel having the chemical components given in Table 1 was thermally treated at hardening temperatures (T) of 990° C. and 1050° C.” Nevertheless, there is no teaching that would indicate that a steel composition would not be further allowed to be thermally treated in a temperature in the range claimed in the instant claim. In addition, since the prior art teaches a substantially similar steel (see compositional analysis above) as the instant steel, the steel of the prior art would be capable of performing the intended use as recited in the preamble, thereby meeting the instant claim.
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which MPEP § 2145 I. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733